Citation Nr: 1225866	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-33 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for macular degeneration, including as due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for a joint disorder.

3.  Entitlement to service connection for arthritis, claimed as secondary to the joint disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied the Veteran's claims of entitlement to service connection for macular degeneration, a joint disorder, and arthritis.  In response, he filed a timely notice of disagreement (NOD) in August 2007, and the RO resultantly sent him a statement of the case (SOC) concerning these claims in June 2008.  In August 2008, within the next 60 days, he requested an extension of time to file his substantive appeal (VA Form 9) to complete the steps necessary to perfect his appeal of the denial of these claims to the Board.  The RO granted this extension and he filed his VA Form 9 in October 2008.  It is considered timely filed since he requested the extension to file it before expiration of the time he had for perfecting his appeal and since it was received within the time allotted for its submission.  See 38 C.F.R. §§ 20.302(b), 20.303, 20.304 (2011).

The claims for service connection for a joint disorder and arthritis must be further developed before being decided on appeal, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC).  Whereas the Board, instead, is going ahead and deciding the claim for service connection for macular degeneration.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, so it is presumed that he was exposed to Agent Orange while there.

2.  He has macular degeneration of his left eye; however, this is not a disease presumptively associated with exposure to herbicides in Vietnam during the Vietnam era, and this condition was first diagnosed many years after his military service ended and has not been etiologically linked by competent and credible evidence to his service, including especially to his presumed exposure to herbicides like the dioxin in Agent Orange in Vietnam.


CONCLUSION OF LAW

Macular degeneration was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002);Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case at hand, the Veteran was provided an appropriate notice letter in November 2006, which complies with the VCAA notice requirements.  The letter indicated the type of information and evidence needed to substantiate his claim for service connection and explained the division of responsibility between him and VA in obtaining this supporting evidence, including lay evidence as well as private and VA medical treatment records.  He was also provided information concerning the "downstream" disability rating and effective date elements of his claim, as Dingess requires.  Moreover, the RO provided this notice prior to initially adjudicating his claim in April 2007, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

The U.S. Supreme Court has explained that the Veteran, as the pleading party, not VA, has the evidentiary burden of proof of establishing there is a VCAA notice error in timing or content and, moreover, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his representative have not made any such pleading or allegation.

The Board also finds that VA has satisfied its duty to assist the Veteran with this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that are obtainable and that he and his representative identified as potentially relevant.  This included service treatment records (STRs) and post-service VA and indicated private evaluation and treatment records.

The Veteran admittedly has not been provided a VA medical examination concerning his claim for macular degeneration, so for an opinion determining whether this condition is the result of his military service, including, as he is alleging, his presumed exposure to Agent Orange in Vietnam.  According to the holding in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA examination and opinion are required when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

These threshold minimum standards have not been met in this particular instance, however, since it has not been shown or suggested the Veteran has had persistent or recurrent symptoms of macular degeneration on account of an injury, disease or event during his military service and, in particular, as a result of his presumed exposure to Agent Orange in Vietnam.  By all accounts this condition was first shown many years after he left the military in 1967, without persistent or recurrent symptoms of this disability during the many intervening years, and there is no suggestion of a relationship or correlation between this condition and his military service, and especially his presumed exposure to Agent Orange in Vietnam or a service-connected disability.  VA is not required to schedule examinations for these medical nexus opinions merely as a matter of course, such as just because the Veteran alleges there is indeed this relationship between his claimed disability and his military service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (indicating that, generally, VA is not obligated to provide an examination for a medical nexus opinion based on unsubstantiated lay statements alone).  This is especially true where the particular condition at issue, here, macular degeneration, is not the type of condition that is readily amenable to mere lay diagnosis or probative lay comment regarding its etiology, so in turn potential relationship to or with the Veteran's military service.  In Waters, the Federal Circuit Court held that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case.

Accordingly, the Board finds that no further development of this claim is needed to meet the requirements of the VCAA or the codified statutes or implementing regulations.

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection there must be:  (1) competent and credible evidence of confirming the Veteran has the claimed disability - or, as the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram." 

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases are:  chloracne or other acneform disease consistent with chloracne, Type 2 Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, soft-tissue sarcoma, ischemic heart disease, Parkinson's disease, and B-cell leukemias.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999).

Where the determinative issue involves causation or diagnosis, however, there generally (though not always) must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was shown or observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.


To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  The Veteran asserts that he developed macular degeneration of his left eye from having been exposed to Agent Orange while serving in Vietnam.  For the reasons and bases set forth below, however, the Board finds that the evidence does not support this claim, so it must be denied.

His military personnel records, including his DD Form  214, confirm he served in the Republic of Vietnam during the Vietnam era.  Indeed, VA already has acknowledged his Vietnam service, so it is presumed that he was exposed to Agent Orange while there.  However, macular degeneration is not included on the list of diseases under C.F.R. § 3.309(e) presumptively associated with exposure to Agent Orange.  Here therefore has to establish this required nexus or linkage with proof of actual direct causation.  See Combee, 34 F.3d at 1039 (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).

There is no supporting medical nexus evidence in the file, however, suggesting, much less indicating, his left eye macular degeneration is in any way related to his military service, and especially to said exposure, so his claim also must be denied on this alternative direct-incurrence basis.  His STRs make no reference whatsoever to any sort of eye disorder, and at his physical examination at discharge noted his eyes and vision were entirely normal, as his visual acuity was 20/20 in both eyes.  There were no eye-related problems at any time during his service, either in the way of relevant subjective complaint or objective clinical finding such as a pertinent diagnosis, thereby tending to refute the notion that he had relevant symptoms while in service.  In fact, even he himself denied any history of eye trouble when recounting his July 1967 Report of Medical History, and his examination for separation from service, as mentioned, was grossly normal in all critical respects.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (holding that contemporaneous medical findings may be given more weight than evidence to the contrary offered many years after separation from service, long after the fact).

His post-service medical records show treatment for left eye pathology beginning in July 2000, with macular degeneration disease of the left eye confirmed by August 2002.  So, at the earliest, that was some 33 years after his military service had ended, with no indication in the interim that he had been experiencing persistent or recurrent symptoms - much less as a result or consequence of his military service and, in particular, on account of his presumed exposure to Agent Orange.  Further, and also against the claim, in a March 2005 consultation report from a private physician, it was indicated the Veteran's left eye macular degeneration instead was related to histoplasmosis associated with a strong history of being around chickens all his life.  So this doctor cites another source or cause of this condition that has nothing to do with the Veteran's service in the military.


The record is entirely devoid of any relevant association by competent medical authority between this claimed condition and his military service.  And, as already explained, he is not competent to offer a probative opinion, himself, on the relationship between his left eye macular degeneration and exposure to herbicides while in service.  Rather, there has to be this supporting medical nexus evidence, which there unfortunately is not, not just his unsubstantiated lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease or rheumatic fever).

The Board thus concludes that the preponderance of the evidence is against his claim of entitlement to service connection for macular degeneration based on his presumed exposure to Agent Orange in Vietnam during the Vietnam era.  Hence, the appeal of this claim must be denied because there is no reasonable doubt concerning this to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for service connection for macular degeneration, including especially as due to exposure to Agent Orange in Vietnam, is denied.


REMAND

The remaining claims for service connection for a joint disorder and for arthritis as secondary to this joint disorder require further development before being decided on appeal. 

The Veteran asserts that he has a joint disorder that he has been suffering from since his service in the Army when he was hospitalized for about 4 months.  His STRs confirm he was treated for pneumonia during service and hospitalized from June through August 1966.  During his hospital course he reported severe pain in his right buttock and posterior thigh while walking.  At time of discharge in August 1966, moderate leg pain and a limp were noted.  His military service ended the following year, in September 1967.

Post-service private treatment records dating from 2004 and onwards indicate he received ongoing treatment for differentially diagnosed rheumatoid, gouty, and osteoarthritis of multiple joints. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service-connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, resolution of these claims turns on whether these conditions are attributable to the Veteran's military service or date back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  There is no competent medical nexus evidence of record addressing any potential relationship between the right buttock and leg pathology shown during service, the Veteran's complaints of continuous multiple-joint pain since, and his current diagnoses of arthritis (rheumatoid, gouty, and osteoarthritis) of multiple joints.  The Board therefore is requesting an examination and opinion concerning whether his current joint problems, which appear to be due to this arthritis, are in turn related to his military service.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  First request that the Veteran identify all sources of medical evaluation or treatment that he has received for his joints or arthritis of the joints since his military service ended in September 1967.  Obtain all identified records, assuming they have not already been submitted or obtained.

If the records identified are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.

Notify the Veteran of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA examination to determine the etiology of the Veteran's claimed joint disorder and multiple-joint arthritis, whether due to gouty, rheumatoid, or osteoarthritis.

In particular, have the examiner provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this claimed joint disorders and/or multiple-joint arthritis initially manifested during the Veteran's military service from September 1965 to September 1967, or to a compensable degree of at least 10-percent disabling within one year of his discharge - meaning by September 1968, or otherwise is related or attributable to or dates back to his service, and especially to right buttock and thigh symptoms reported in service.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In providing this opinion, the examiner must comment on the Veteran's claim of joint pain in service and continuity of this pain (continuity of symptomatology) since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on absence of evidence in the STRs to provide a negative opinion).  The examiner must also keep in mind that the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment.

The claims file, including a complete copy of this remand, and any additional records obtained regarding post-service treatment for joint or arthritis disorders, must be made available to the designated examiner for review of the pertinent medical and other history. 

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim for service connection.  See 38 C.F.R. § 3.655.

3.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


